DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

Claims 1-9 are pending and allowed in the application


Allowable Subject Matter

Claims 1-9 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 2 July 2021 (pages 7-8 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-9.  Specifically the examiner notes that the 101 rejection has been withdrawn because based on the amendment the claims incorporate the real time collection from sensors and analysis of the data in order to provide the current infrastructure condition of roadway in order to notify the municipality of the need implementation of one or more improvements to the municipality and is therefore viewed as significantly more.  For clarification; the ordered combination of steps (similar to Bascom) where the data collected data 

Additionally, the Applicant's arguments filed on 22 February 2021 (pages 19-21 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-9 are allowable over the prior art of record.  Specifically: while Dahlgren and Redd are the prior art reference most closely resembling the applicants claimed invention they alone and in combination do not fairly teach the combination of steps claimed:

collecting, and storing in a database, information regarding current infrastructure condition of the section of roadway from the multiple roadside units simultaneously with the collecting of the current operating conditions being experienced by the plurality of vehicles traversing the section of roadway;

upon detecting a change in the plurality of vehicles' current operating conditions, calculating lost operating efficiency regarding the plurality of vehicles, wherein operating efficiency reflects at least one of fuel economy and travel time;

performing a cost-benefit analysis based upon the lost operating efficiency and potential improvements to the current infrastructure condition of the section of roadway;

upon a determination that the cost-benefit analysis warrants implementing the one or more potential improvements, validating the determination that the implementing of the one or more potential improvements based on the cost-benefit analysis is warranted by estimating an effectiveness of the one or more potential improvements in reducing an impact of the lost operating efficiency;

generating one or more notifications recommending the implementation of the one or more potential improvements, the recommended implementation of the one or more potential improvements being ranked in accordance with ranking of degree of the lost operating efficiency; and

presenting the one or more notifications to the municipality for consideration regarding the implementation of the one or more potential improvements by the municipality.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S GART whose telephone number is (571)272-3955.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623